
	
		I
		112th CONGRESS
		1st Session
		H. R. 2454
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Pierluisi (for
			 himself, Mr. Towns,
			 Mr. Diaz-Balart,
			 Mr. Crowley,
			 Mr. Pascrell,
			 Mr. Young of Alaska,
			 Mr. Rothman of New Jersey,
			 Mr. Serrano,
			 Ms. Wasserman Schultz, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  residents of Puerto Rico with one child or two children eligible for the
		  refundable portion of the child tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Child Tax Credit Equality for Puerto
			 Rico Act of 2011.
		2.Refundable child tax
			 credit allowable to residents of Puerto Rico with less than 3 children
			(a)In
			 GeneralParagraph (1) of section 24(d) of the Internal Revenue
			 Code of 1986 (relating to portion of credit refundable) is amended by inserting
			 at the end the following new sentence: For purposes of this paragraph,
			 taxable income shall be computed without regard to section 933..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2010.
			(c)Applicability
				(1)In
			 generalAny credit allowable by reason of the amendment made by
			 subsection (a) shall not exceed the applicable percentage of the amount of
			 credit which would otherwise be allowable under section 24(d)(1) of the
			 Internal Revenue Code of 1986 (without regard to this subsection).
				(2)Applicable
			 percentageThe applicable percentage shall be determined as
			 follows:
					
						
							
								In the case of any
					 taxableThe applicable
								
								 year beginning in:percentage is:
								
							
							
								201120
								
								201240
								
								201360
								
								201480
								
								2015 and
					 thereafter100.
								
							
						
					
				
